     Case: 1:17-md-02804 Doc #: 3592 Filed: 12/31/20 1 of 1. PageID #: 507684




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                  )   MDL 2804
 OPIATE LITIGATION                             )
                                               )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                     )
                                               )   Judge Dan Aaron Polster
 All Cases                                     )
                                               )   ORDER
                                               )




       The Court has carefully reviewed again the three documents highlighted in Walgreens’

Motion for Clarification and Reconsideration With Respect to Certain Privilege Claims, Doc.

#3591, and reaffirms its initial decision.

       The Court declines to address the other matters raised in the Motion.



               IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster December 31, 2020
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE
